Citation Nr: 0318328	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for lymphadenopathy. 

2.  Entitlement to service connection for testicular lumps. 

3.  Entitlement to service connection for thyroid lumps. 

4.  Entitlement to service connection for prostate disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On December 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the appropriate 
medical examination(s) to show the 
nature, extent, and etiology of 
disability claimed as lymphadenopathy, 
testicular lumps, thyroid lumps, and 
prostate disorder.  Send the claims 
folder to the examiner(s) for review.  
Request the medical examiner to do the 
following:  

(a) Please examine the veteran to 
determine the nature, etiology, and 
severity of any current disability 
manifested by lymphadenopathy, testicular 
lumps, thyroid lumps, or a prostate 
disorder.  You should review the claims 
file and indicate in writing that the 
relevant portions of the claims file have 
been reviewed in conjunction with the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by you should be conducted.  
After examination of the veteran, you 
should render a current diagnosis or 
diagnoses which account for all of the 
veteran's symptoms claimed to be due to 
lymphadenopathy, testicular lumps, 
thyroid lumps, or a prostate disorder.  
You should offer the following medical 
opinions:  

(i) Does the veteran currently have any 
diagnosed disabilities manifested by 
lymphadenopathy, testicular lumps, 
thyroid lumps, or a prostate disorder?  

(ii) Is it at least as likely as not that 
any currently diagnosed symptoms 
manifested by lymphadenopathy, testicular 
lumps, thyroid lumps, or a prostate 
disorder are etiologically related to any 
in-service injury or disease during the 
veteran's service?  In conjunction with 
this opinion, please specifically discuss 
the veteran's in-service episode of 
general mild cervical and inguinal 
lymphadenopathy of undetermined cause 
from June to July 1943.  Please discuss 
whether the veteran's bilateral 
spermatocele, prostatic calculi and 
prostatitis, first diagnosed years after 
service in April 1964, were etiologically 
related to any injury or disease during 
service, and, if so, whether the veteran 
currently has any residual disability of 
bilateral spermatocele, prostatic calculi 
and prostatitis.   

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





